Case: 5:21-mc-00031-BYP Doc #: 2-1 Filed: 07/15/21 1o0f1. PagelD#: 5

Court of Appeals
of flarpland

Annapolis, MB

 

CERTIFICATE OF GOOD STANDING

STATE OF MARYLAND, ss:

I, Suzanne Johnson, Clerk of the Court of Appeals of Maryland,
do hereby certify that on the twentieth day of December, 1985,

John Stephen Simms

having first taken and subscribed the oath prescribed by the Constitution and
Laws of this State, was admitted as an attorney of said Court, is now in good
standing, and as such is entitled to practice law in any of the Courts of said
State, subject to the Rules of Court.

Du Cesiinaiy Wherest, 7 have hereunto
set my hand as Clerk, and affixed the Seal
of the Court of Appeals of Maryland, _ this
twenty-fourth day of June, 2021.

a a eee

Clerk of the Court of Appeals of Maryland

 
